DAUKSCH, Chief Judge.
On appeal is an order dismissing a claim for punitive damages against various persons, the appellees. Appellant has filed an “interlocutory”1 appeal urging us to take jurisdiction. We have no jurisdiction because the order is not one of those non-final orders within the limits of Rule 9.130(a)(3), Florida Rules of Appellate Procedure. More particularly, it is not an order under Rule 9.130(a)(3)(C)(IV) as apparently appellant urges it is. This is an order deciding the issue of liability against a party seeking affirmative relief. We shall decide the matter on plenary appeal, if it is properly raised.
This appeal is dismissed, sua sponte.
COBB and UPCHURCH, JJ., concur.

. These appeals are properly called Appeals from Non-Final Orders. Rule 9.130, Fla.R.App.P. (1977).